 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          THE NEIL JONES FOOD CO.,                         CASE NO. C21-5073 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          FACTORY TECHNOLOGIES, INC;
            CENTRAL VALLEY ELECTRIC,
14          INC,; DOES 1 THROUGH 20,

15
            The following minute order is made by the direction of the court, the Honorable Marsha
16
     J. Pechman, United States District Judge:
17
            The Court has received Defendant Central Valley Electric, Inc.’s motion for
18
     reconsideration, (Dkt. No. 34), joined by Defendant Factory Technologies, Inc., (Dkt. No. 35),
19
     regarding the Court’s order granting Plaintiff’s motion to remand, (Dkt. No. 31). The Court
20
     orders any response by Plaintiff to be filed within seven days of the date of this order. The
21
     response is limited to six pages. The motion for reconsideration is re-noted to June 15, 2021.
22
            The clerk is ordered to provide copies of this order to all counsel.
23
            Filed June 8, 2021.
24


     MINUTE ORDER - 1
 1                      William M. McCool
                        Clerk of Court
 2
                        s/Paula McNabb
 3                      Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
